Title: George Long to James Madison, 21 September 1828
From: Long, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    London
                                
                                Sepr. 21
                            
                        
                        
                        I received yesterday from Mr Mc Lane your very kind and obliging letter. At the time of its date the board of
                            Visitors had not met, but I have since heard that Mr Harrison is finally appointed to the Chair of Antient Languages. It
                            may be a subject of ridicule, especially with some of your northern friends, to appoint to so important a place a Virginia
                            youth, whose travels have not been extended farther than from his own home in the Shenandoah Valley to a University in an
                            adjoining county. But I feel convinced that if he continues in his situation, he will prove both a valuable teacher, and
                            an ornament to the State. When I before spoke of the difficulty of procuring a competent person from England, which
                            difficulty was by no means exaggerated, I omitted to mention one consideration which I feel now at liberty to state. The
                            kind and mode of instruction which I endeavored to establish in Virginia, I believe, met with the approbation of the
                            Visitors, and that of my best pupils: I am here Continuing the same course, perhaps with greater efficiency from being
                            limited to a single object. Our course of instruction in the London Univ. in my department, and that of the Latin
                            language, differ essentially from the plan of our two English Universities; and had a gentleman from one of them been
                            appointed, a considerable change in the Virginia Univ. plan would probably have been introduced.
                        Mr Key is professor of the Latin language in the Univ. of London, and together with myself is desirous of
                            transmitting to the Virginia Univ. all such examination papers &c, as may let your new Professor know what we are
                            doing, and enable him to profit, as far as his judgment approves, by our experience, and the suggestions which we receive
                            from others.
                        I lately received a letter from the other Mr Harrison of Lynchburg, who is now in Germany endeavoring to
                            avail himself of the excellent instruction, and the useful libraries of that country. Your state will not want the means
                            of calling forth efficient teachers, when the young men exhibit so laudable and disinterested ardor. Mr H. (of Lynchburg)
                            will no doubt improve in Germany, and perceive some of the defects of the superficial education of your northern colleges.
                        Mr Bohn told me some time ago that he had forwarded to the Virginia Univ. (in compliance with an order left
                            by the late Mr Gilmer) the remaining nos. of the Thesaurus: I will call to enquire if he has sent all those that are
                            wanting.
                        I can not omit this favorable opportunity of expressing through you to the Visitors my gratitude for their
                            uniform kindness and attention to my interests: I wish them to know that I look back with pleasure to my residence in
                            Virginia, and I still indulge the hope of paying, at some future time, a visit to your beautiful country. With the best
                            wishes for your health, and the success of the Institute over which you watch. I remain with the highest regard.
                        
                        
                            
                                G Long
                            
                        
                    